                               UNITED STATED DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                       Orlando Division



WILLINE BRYANT and MAX GRACIA, SR.,
As Joint Administrators of          CASE NUMBER: 6:17-CV-1423-ORL-31KRS
the Estate of MAX GRACIA, Jr., II.,

          Plaintiffs,
vs.

ORANGE COUNTY, FLORIDA;
ROBERT J. BUCK, III., MARYANNE
EVANS, KAREN CLAIRMONT, ELSA
GALLOZA-GONZALEZ, and LYNN
MARIE HARTER,

          Defendants.
                                        /

                             MOTION TO WITHDRAW AS COUNSEL

          Pursuant to Local Rule 2.03(b) and Rule 4-1.16(b) of the Rules Regulating the Florida Bar,

Jason Recksiedler and Stephen Calvacca of NeJame Law, hereby files this motion to withdraw as

counsel for WILLINE BRYANT and MAX GRACIA, SR., As Joint Administrators of the Estate of

MAX GRACIA, Jr., II., and, in support thereof, states as follows:

          1.      The undersigned counsel was retained by the Plaintiffs to represent them in

connection with the above captioned matter.

          2.      The Plaintiffs and undersigned counsel have irreconcilable differences, thereby

making it impossible for the undersigned counsel to continue to effectively represent them in this

action.

          3.      Counsel for the Defendants do not object to the relief sought herein.




                                                    1
        4.     Pursuant to Local Rule 2.03(b) the undersigned has provided ten (10) days’ notice

to the Plaintiffs regarding their intention to withdraw as counsel and have received no objection to

such.

                                    MEMORANDUM OF LAW

        1.     Pursuant to Rule 4-1 - 16(b) of the Rules Regulating the Florida Bar, a lawyer may

withdraw from representing a client “(2) the client insists upon taking action that the lawyer

considers repugnant, imprudent, or with which the lawyer has a fundamental disagreement (3) the

client fails substantially to fulfill an obligation to the lawyer regarding the lawyer’s services and

has been given reasonable warning that the lawyer will withdraw unless the obligation is fulfilled;

(5) the representation will result in an unreasonably financial burden on the lawyer or has been

rendered unreasonably difficult by the client;…”

        2.     Given the circumstances outlined above, sufficient good cause exists to permit the

withdrawal of the undersigned counsel as counsel of record for the Plaintiffs.

        3.     Should this Court require specific details, the undersigned Attorney’s request an In

Camera hearing.

        WHEREFORE, the undersigned counsel respectfully requests that this Court enter an

Order: (a) Granting this Motion; (b) Authorizing Jason Recksiedler, Stephen Calvacca, and the law

firm of NeJame Law to withdraw as counsel of record for the Plaintiffs; (c) Relieving Jason

Recksiedler, Stephen Calvacca, and the law firm of NeJame Law of any and all further obligations

on behalf of the Plaintiffs in this action; (d) Providing Plaintiffs with thirty (30) days of the signing

of this Order to retain a new attorney and have that attorney file a written appearance or file a

written notification with the Clerk advising the Court that the party wishes to be self represented;

(e) Directing that all future pleadings, motions, discovery, and any and all other communications



                                                    2
concerning this matter be sent to WILLINE BRYANT and MAX GRACIA, SR; until such time as

successor counsel enters an appearance; and (f) Awarding such other and further relief as this

Court deems just and proper.

                                     CERTIFICATE OF SERVICE
       I HEREBY CERTIFY THAT that a copy of the foregoing has been furnished via Florida E-
Portal to: William E. Lawton, Esquire, Gail C. Bradford, wlawton@drml-law.com, grbadford@drml-
law.com; Dennis R. O'Connor, Esquire, Derek J. Angell, Esquire, and Ronald L. Harrop, Esquire,
O'Connor      &     O'Connor,      LLC,      eservice@oconlaw.com,        doconnor@oconlaw.com,
dangell@oconlaw.com; and Walter A. Ketcham, Jr., Esquire, and Brian F. Moes, Esquire, Grower,
Ketcham, Eide, Telan & Meltz, P.A., waketcham@growerketcham.com on December 11, 2018.


                                             /s/ Jason J. Recksiedler, Esquire
                                             JASON J. RECKSIEDLER, ESQUIRE
                                             Florida Bar No.: 092060
                                             Attorney for Plaintiff
                                             NEJAME LAW, P.A.
                                             189 S. Orange Avenue, Suite 1800
                                             Orlando, FL 32801
                                             Telephone: 407-245-1232
                                             Facsimile: 407-802-1445
                                             Email for service (FL R.Jud.Admin.2.516):
                                             Primary email:         Jason@nejamelaw.com,
                                             Secondary emails:      Shannon@nejamelaw.com,
                                                                    Litigation@nejamelaw.com




                                                 3
